

116 HR 6960 IH: Maximizing Our Money and Addressing Novel Disasters by Protecting Our Proprietors Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6960IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Bilirakis (for himself and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration reserve amounts appropriated under the paycheck protection program for small entities, and for other purposes.1.Short titleThis Act may be cited as the Maximizing Our Money and Addressing Novel Disasters by Protecting Our Proprietors Act or the MOM-AND-POP Act.2.Reservation of assistance for small entities(a)Set asideOf amounts appropriated to carry out section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), the Administrator of the Small Business Administration shall provide for the cost to guarantee covered loans made under this paragraph a set aside of not less than 25 percent for covered loans with a principal amount of $150,000 or less made to a small entity.(b)Waiver of affiliation rulesThe waiver of affiliation rules under section 7(a)(36)(D)(iv) of the Small Business Act (15 U.S.C. 636(a)(36)(D)(iv)) shall not apply to a small entity that receives a covered loan because of a set aside under subsection (a). (c)Major disastersFor any loan program created after the date of the enactment of this Act by the Administrator in direct response to a major disaster, as determined by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Administrator shall consider implementing a set aside similar to that described under subsection (a) for such loan program.(d)DefinitionsIn this Act:(1)Small entityThe term small entity means—(A)a business concern, nonprofit organization, veterans organization, or Tribal business concern with not more than 25 employees; or(B)a sole proprietor, independent contractor, or eligible self-employed individual (as such terms are under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36))).(2)EmployeeThe term employee includes individuals employed on a full-time, part-time, or other basis.